336 F.2d 1022
UNITED STATES of America, Appellee,v.Lendro BAKER, Appellant.
No. 9455.
United States Court of Appeals Fourth Circuit.
Argued Sept. 23, 1964.Decided Sept. 28, 1964.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Edward S. Northrop, District Judge.
Robert Eugene Smith, Baltimore, Md.  (court-assigned counsel) (Melvin Rankin, Baltimore, Md., on brief), for appellant.
Robert J. Carson, Asst. U.S. Atty.  (Thomas J. Kenney, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH and BRYAN, Circuit Judges, and BUTZNER, District judge.
PER CURIAM.


1
After considering the argument of counsel, the briefs and the record in this case, we find no error affecting any substantial right of the appellant.


2
Affirmed.